DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 02/12/2020. The applicant submits two Information Disclosure Statements dated 02/12/2020 and 05/13/2021. The applicant does not claim Domestic priority. The applicant claims Foreign priority to an application dated 12/13/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 –9, 11, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility. The claims recite a method for monitoring a wiper system. The steps state the operations of reading a RFID, determining when the wiper blade is put into service, determining blade usage, determining blade usage ratio, and providing an indication of a status of the wiper. The final step doesn’t specify how the information is displayed or relayed in a real world tangible product. Thus the entire operation may be performed in the mind of a person observing the performance of the wipers and observe the degradation of their performance. This judicial exception is not integrated into a practical application because the claims fail to identify a real world product that shows the degradation of the wipers. The claims do not include additional elements that are 
Claims 13 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims fail the first prong of the 2019 subject matter eligibility. The claims recite a system. The system discloses an electronic control unit, a RFID, and a RFID reader. The system identifies the wear of the wiper blade but does not identify where the information is presented or used in a tangible real world manner. This judicial exception is not integrated into a practical application because the claims do not identify a real world application like a display or a device that notifies personnel of the need to replace the wiper blades. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify where the information is transcribed such as a display. The claims fail the example 40 of the 101 guidance by not identifying the specific data that determines when wiper blade usage is completed. Furthermore, the claims fail example 42 by not identifying where the information is produced for an end user to see the data. Thus the claims fail the second prong of the 2019 guidance and are not eligible for patent protection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, 12, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have a feature identified as “health status” without objectively identifying how the feature is measured. Thus it isn’t possible to know what feature is measured to make such a determination and what sensors are used to measure the feature.
Claims 1, 4 - 6, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims have a feature identified as “usage ratio” without objectively identifying how the feature is measured. Thus it isn’t possible to know what feature is measured to make such a determination and what sensors are used to measure the feature.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666